

NON-SOLICITATION AND NON-COMPETITION AGREEMENT


This Non-Solicitation and Non-Competition Agreement (this “Agreement”) dated
December 12, 2011 between MSB Financial Corp. (the “Company”), with a principal
place of business located in Millington, New Jersey and Gary T. Jolliffe (“Mr.
Jolliffe”).


WHEREAS, effective as of December 31, 2011 (“Retirement Date”), Mr. Jolliffe
will retire as President and Chief Executive Officer of Millington Savings Bank
(the “Bank”) and the Company (collectively, the “Companies”).


WHEREAS, Mr. Jolliffe is currently serving as the President and Chief Executive
Officer of the Companies, and the Companies recognize the specialized knowledge
and expertise of Mr. Jolliffe related to the business affairs of the Companies;


WHEREAS, the Company and Mr. Jolliffe desire to enter into this Agreement upon
the terms and conditions hereinafter contained;


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:


1.  
Non-Competition.

 
(a)  
During the period commencing on the first business day following the Retirement
Date and ending 24 months thereafter (the “Restrictive Period”),  Mr. Jolliffe
agrees that he shall not engage in any Competition (as defined below) with the
Companies.  For purposes of this Agreement, “Competition” means becoming an
employee, an officer, a director, a consultant, an agent, partner, an advisory
director, a founder or a shareholder or other equity holder (other than
acquisitions of not more than two percent (2%) of the outstanding capital stock
of, or a similar equity interest in, a corporation or other entity) or in any
other capacity with any business organization that is doing business or intends
to do business in the State of New Jersey in the counties of Morris and Somerset
or within twenty miles of any branch of the Bank and that is engages in or
intends to engage in the provision of financial services to the public,
including, but not limited to, accepting retail or commercial deposit accounts,
making loans or offering trust services, commercial banking, mortgage banking,
or lease financing, by business entities, including but not necessarily limited
to commercial banks, savings associations, trust companies, credit unions and
parent companies and subsidiary companies of such business entities
(collectively, “Financial Services Companies”).  Competition shall also mean
engaging in efforts to recruit any employee of the Companies or solicit or
induce, attempt to solicit or induce, or assist in the solicitation or
inducement of any employee of the Companies to terminate his or her employment
with the Companies, or otherwise cease his or her relationship with the
Companies, or solicit, divert or take away, or attempt to solicit, divert or
take away, the business or patronage of any of the clients, customers or
accounts of the Companies that were served by the Companies within five years
prior to the Retirement Date or within two years after the Retirement Date.

 
 

--------------------------------------------------------------------------------

 

 



(b)  
Mr. Jolliffe acknowledges that he has carefully read and considered the
provisions of this Agreement and, having done so, agrees that the restrictions
set forth herein and the geographic areas of restriction are fair and reasonable
and are reasonably required for the protection of the interests of the
Companies. Mr. Jolliffe acknowledges that the Consideration being paid to him in
accordance with the Agreement is fair compensation for him entering into this
Agreement, and he agrees that he shall not challenge or contest the adequacy of
such Consideration or the validity of the Agreement.



(c)  
In the event that the provisions of this Agreement relating to the time periods
and/or geographic areas of restriction shall be declared by a court of competent
jurisdiction to exceed the maximum time period or areas that such court deems
reasonable and enforceable, the time period and/or geographic areas of
restriction deemed reasonable and enforceable by the court shall become and
thereafter be the maximum time period and/or geographic areas under this
Agreement.



(d)  
In the event that a Financial Services Company contacts Mr. Jolliffe for the
purpose of requesting that Mr. Jolliffe engage in Competition with the Companies
during the Restrictive Period, Mr. Jolliffe may request that the Company waive
the provisions of Section 1(a) of this Agreement. The Company shall consider Mr.
Jolliffe’s request for a waiver, but is under no obligation to grant the waiver.
The Company shall have absolute and sole discretion to decide whether or not to
grant the waiver. If, in its absolute and sole discretion, the Company decides
to grant the waiver request, the waiver shall not become effective until Mr.
Jolliffe and the Company shall have entered into a written modification of this
Agreement, signed by both parties.



2.           Protection and Non-Disclosure of Confidential Information. Mr.
Jolliffe hereby agrees and acknowledges that his employment with the Companies
has created a continuing relationship of confidence and trust between Mr.
Jolliffe and the Companies with respect to Confidential Information. Mr.
Jolliffe hereby warrants and agrees that he will keep in confidence and trust at
all times after the Retirement Date all such Confidential Information known to
him, and will not use or disclose such Confidential Information without the
prior written consent of the Companies. Nothing in this Agreement is intended to
or shall preclude Mr. Jolliffe from providing truthful testimony or providing
truthful information in response to a valid subpoena, court order or request of
any federal, state or local regulatory or quasi-regulatory authority; provided,
however, that, to the extent permitted by law, Mr. Jolliffe has first provided
to the Companies as much advance notice as practicable of any such compelled
disclosure, and further that Mr. Jolliffe agrees to honor any order or ruling
obtained by the Companies quashing or barring any such subpoena, court order or
request for disclosure. As used in this Agreement, “Confidential Information”
means any and all information belonging to the Companies, which is of value to
the Companies and the disclosure of which could result in a competitive or other
disadvantage to the Companies. Examples of Confidential Information are, without
limitation, financial information, reports and forecasts; trade secrets,
know-how and other intellectual property; software; market or sales information
or plans; customer lists and information; business plans, prospects and
opportunities; and possible acquisitions or dispositions of businesses or
facilities that have been discussed by the management of the Companies.
Confidential Information includes information Mr. Jolliffe developed or learned
in the course of his employment with and service as a director of the Companies,
as well as other information to which Mr. Jolliffe may have had access in
connection with his employment or service as a director. Confidential
Information also includes the confidential information of others, including, but
not limited to, customers of the Companies, with whom the Companies have a
business relationship. Notwithstanding the foregoing, Confidential Information
does not include information in the public domain, unless such information
entered the public domain due to a breach of Mr. Jolliffe’s obligations under
this Agreement regarding Confidential Information or otherwise.


3.    Consideration. As consideration for the obligations of Mr. Jolliffe
hereunder, the Company shall pay to Mr. Jolliffe the sum of $25,000 per year
(the “Consideration”) payable at the rate of $6,250 per calendar quarter to be
paid in arrears during the Restrictive Period.  No Consideration set forth
herein shall be deemed a substitute for any compensation or benefits due or
payable to Mr. Jolliffe for his prior service as an employee with the Companies
or for any continuing service as a member of the Boards of Directors of the
Companies.   Notwithstanding anything herein to the contrary, in the event of
the death of Mr. Jolliffe during the Restrictive Period, payment of the
Consideration shall cease upon the payment made to the estate of Mr. Jolliffe as
of the last day of the calendar quarter containing such date of death of Mr.
Jolliffe (“Final Payment”).


4.    Defaults. Mr. Jolliffe shall be deemed to be in default of his obligations
under this Agreement (a “Default”), if Mr. Jolliffe shall have breached his
obligations under Section 1 or 2 hereof immediately upon any such breach of his
obligations, and the Company shall not be obligated to provide any notice
thereof or cure period.


5.    Remedies.
(a)   Mr. Jolliffe acknowledges that in the event of an actual or threatened
Default, the Company’s remedies at law will be inadequate. Accordingly, the
Company shall be entitled, at its election, to obtain a judicial order to enjoin
any actual or threatened Default, and/or to obtain specific performance of Mr.
Jolliffe’s obligations under this Agreement without the necessity of showing any
actual damage or the inadequacy of monetary damages. Any such equitable remedy
shall not constitute the sole and exclusive remedy for any such Default, and the
Company shall be entitled to pursue any other remedies at law or in equity. In
the event of a Default by Mr. Jolliffe, the Company shall be entitled to recover
from Mr. Jolliffe its costs, including reasonable attorneys’ fees, incurred in
enforcing its rights under this Agreement.  Mr. Jolliffe represents and admits
that his experience and capabilities are such that he can obtain employment in a
business engaged in other industries and/or of a different nature than the
Company, and that the enforcement of a remedy by way of injunction will not
prevent him from earning a livelihood.


(b)   Any court proceeding to enforce this Agreement may be commenced by either
party in a court of competent jurisdiction located within the State of New
Jersey. The parties hereto submit to the exclusive jurisdiction of such court
and waive any objection that they may have to the pursuit of any such proceeding
in such court.


 
 

--------------------------------------------------------------------------------

 
 
6.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to the subject matter hereof and supersedes any and all
previous agreements, oral and written, between the parties with respect to the
subject matter hereof.


7.    Non-Waiver. The failure by a party in one or more instances to insist upon
performance of any of the terms, covenants or conditions of this Agreement, or
to exercise any rights or privileges conferred in this Agreement, or the seek
enforcement of any of the terms, covenants or conditions of this Agreement
following any breach of any of the terms, covenants, conditions, rights or
privileges, shall non constitute, nor be deemed to constitute, a waiver of any
of the terms, covenants or conditions of this Agreement, but the same shall
continue and remain in full force and effect as if no such failure or
forbearance had occurred. No waiver of the terms, covenants or conditions of
this Agreement shall be effective unless it is in writing and signed by an
authorized representative of the waiving party.


8.    Applicable Law. This Agreement shall be governed and controlled as to
validity, enforcement, interpretation, construction, effect and in all other
respects by the internal laws of the State of New Jersey applicable to contracts
made and wholly to be performed in the State.


9.    Binding Effect; Benefit. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective successors, assigns,
heirs and personal representatives. Nothing in this Agreement, express or
implied, is intended to confer on any person other than the parties hereto and
their respective successors, assigns, heirs and personal representatives any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.


10.    Amendments. This Agreement shall not be modified or amended except
pursuant to an instrument in writing executed and delivered on behalf of each of
the parties hereto.   In the event of the death of Mr. Jolliffe during the
Restrictive Period, this Agreement shall terminate as of the date of the Final
Payment.


11.    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.


12.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




/s/ Gary T. Jolliffe
 
Gary T. Jolliffe
       
Residing at:
                               
MSB FINANCIAL CORP.
       
By:
/s/ Albert N. Olsen     
Albert N. Olsen
 
Its:
Chairman of the Board
 


